IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 30, 2009
                                No. 08-20246
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

INNOCENT OGUAGHA,

                                                 Plaintiff-Appellant,

versus

RICHARD CRAVENER, District Director, Immigration and Naturalization
Service

                                                 Defendant-Appellee




                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:98-CV-3944


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Innocent Oguagha appeals the district court’s denial of his Federal Rule
of Civil Procedure 60(b) motion filed after the dismissal of his 42 U.S.C. § 1983
complaint for failure to exhaust administrative remedies.        In his motion,
Oguagha asserted that he was entitled to relief from judgment because (1) he
has now exhausted his administrative remedies; (2) immigration officials


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-20246

falsified his “final” record of conviction; and (3) he has newly discovered
evidence. Because Oguagha has failed to show the existence of extraordinary
circumstances justifying the grant of Rule 60(b) relief, the district court did not
abuse its discretion in denying the motion. See Hess v. Cockrell, 281 F.3d 212,
216 (5th Cir. 2002); Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.
1981).
      The appeal is wholly without arguable merit and is frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous,
see id., it is DISMISSED. See 5 TH C IR. R. 42.2. This court previously warned
Oguagha that any further challenges to the district court’s dismissal for failure
to exhaust administrative remedies would invite the imposition of sanctions. See
Oguagha v. Cravener, 44 F. App’x 651 (5th Cir. 2002).           Because Oguagha
continues to challenge the dismissal for failure to exhaust, he is hereby
ORDERED to pay $200 as a sanction to the Clerk of this Court. See Coghlan v.
Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988). It is further ORDERED that
Oguagha be barred from filing in this court or in any court subject to this court’s
jurisdiction any pleadings that challenge the district court’s dismissal for failure
to exhaust until the sanction is paid in full. Oguagha is CAUTIONED that any
future frivolous or repetitive filings in this court or any court subject to this
court’s jurisdiction will subject him to additional and progressively more severe
sanctions.




                                         2